DETAILED ACTION
Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant applicaiton, filed June 20, 2019 is a national stage entry of PCT/EP2017/082569, with an International Filing Date of December 13, 2017 and claims foreign priority to 16205339.1, filed December 20, 2016.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on September 10, 2019 and October 6, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims 1-5 do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards, “[u]se of compounds…” and are not therefore directed to a process or a composition, they do not have any method steps and are therefore improper.
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are directed towards, “[u]se of compounds…” and are not directed to a process or a composition.
	Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. “Chymase inhibitors may prevent postoperative adhesion formation,” Fertility and Sterility Vol. 77, No. 5, May 2002; Satoh et al. US 7,071,220 B2 issued July 4, 2006; and Boerngen et al. WO 2013/167495 A1 published November 14, 2013
	Claims 1-6 are generally directed towards a method for the treatment and prevention of endometriosis, endometriosis-associated fibrosis, adenomyosis, pain associated with an endometriosis disorder, and postoperative fibroses and adhesions comprising administering to a patient in need thereof a therapeutically effective amount of a compound of formula (I). Formula (I) is a large genus of compounds known to be chymase inhibitors. Specifically these compounds are taught in the prior art as chymase inhibitors, see Boerngen.
Okamoto teaches chymase contained in mast cells plays an important role in adhesion formation, and a chymase inhibitor may be a useful drug for prevention of adhesion formation. Okamoto shows that a small peptide, having chymase inhibitor activity, shows promise in the animal model for postoperative adhesion formation. Okamoto demonstrated that mast cells containing chymase were increased in adhesion lesions and that the chymase activity in the uterus at the acute phase after the operation was significantly increased in comparison with that in the healthy uterus. On the other hand, in the chymase inhibitor–treated hamsters, the chymase activity that had increased in the injured uterus was decreased, and the adhesion formation 2 weeks after the operation was significantly decreased in comparison with that in placebo-treated hamsters. These findings suggest that chymase contained in mast cells plays an important role in the development of the adhesion formation. The teaching here is one of basic biology in an animal model teaching a person of ordinary skill in the art the role of chymase activity in adhesion formation, and this study would motivate a PHOSITA to make and use chymase inhibitors for the treatment of postoperative adhesion formation. 
Satoh does just that. Satoh makes and uses compounds (small molecule) to inhibit chymase activity and then states that they can be used as expected. In claim 14, a method of suppressing tissue adhesion following surgery in a patient in need thereof comprising administering to the patient an effective amount of the pharmaceutical composition of claim 3. Claim 3 is directed to small molecule inhibitors of chymase, having a generic structure:

    PNG
    media_image1.png
    141
    256
    media_image1.png
    Greyscale

This reference, furthering the basic biologic knownled as shown by Okamoto shows that small molecule inhibitors of chymase are viable for the treatment of tissue adhesion following surgery, which is another way of saying “postoperative fibroses and adhesions.”
Boerngen teaches a genus of compounds having chymase inhibitor activity. The compounds taught by Boerngen are identical to the instantly claimed genus. Boerngen notes that the compounds are useful in many diseases and notes their use in “fibrotic diseases of the internal organs and dermatological fibrosis.” Boerngen is silent of their use in “postoperative fibroses and adhesions.” Yet, Boerngen clearly teaches the same mechanism of action of the compounds as taught by both Okamoto and Satoh, thereby providing a nexus for using the compounds in postoperative fibroses and adhesions.
As such a person of ordinary skill in the art would have a reasonable expectation of success in treating postoperative fibroses and adhesions with the compounds of Boerngen, as at the time of invention the art had established using chymase inhibitors, both peptides and small molecules for this treatment. As such the instant invention was prima facie obvious at the time of filing.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629